

115 HR 2395 IH: Stop Predatory Bail Contracts Act
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2395IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mrs. Torres (for herself, Mr. Gutiérrez, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Trade Commission to issue regulations to prohibit any bail bond agent or
			 person who underwrites or insures the provision of a bail bond who require
			 a bonded individual to wear an ankle monitor or other homing device as a
			 condition on issuing such a bond from charging any fee associated with
			 such monitor or device that exceeds the cost to the bail bond agent or
			 person who underwrites or insures the provision of a bail bond of
			 maintaining and operating such monitor or device.
	
 1.Short titleThis Act may be cited as the Stop Predatory Bail Contracts Act. 2.Prohibition on fees for ankle monitors associated with bail bonds (a)FTC RulemakingNot later than 180 days after the date of enactment of this Act, the Federal Trade Commission shall promulgate regulations under section 553 of title 5, United States Code, to prohibit a bail bond agent or person who underwrites or insures the provision of bail bond who require an individual for whom a bond is provided to wear an ankle monitor or other homing device as a condition on issuing such a bond from charging any fee associated with such monitor or device that exceeds the cost to the bail bond agent or person who underwrites or insures the provision of a bail bond of maintaining and operating such monitor or device.
			(b)Enforcement
 (1)Treatment of violation as unfair or deceptive act or practiceA violation of a regulation issued under subsection (a) shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
 (2)FTC AuthorityThe Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.
 (c)DefinitionThe term bail bond agent means any person that will act as a surety and pledge money or property as bail for the appearance of individuals accused in court.
			